Citation Nr: 1401017	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected hypertension.

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in July 2010; a transcript of the hearing is of record.  During the Travel Board hearing the Veteran submitted medical articles from the internet in support of his claims, with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

In March 2011 the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for sinusitis has been raised 
by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The most probative evidence of record indicates the Veteran's claimed GERD is not related to service or to the service-connected hypertension.

2.  The most probative evidence of record indicates the Veteran's claimed allergic rhinitis is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The requirements for establishing service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in July 2009, prior to issuance of the August 2009 rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 

Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Board previously reviewed the file and determined the Veteran should be afforded a medical examination, and remanded the file for that purpose.  In compliance with the Board's remand, the Veteran underwent a VA examination in April 2011, and an addendum medical opinion was issued in May 2012.  The Board has reviewed the medical examination report and addendum opinion and finds the AOJ has substantially complied with the Board's remand requirements.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to 
the Veteran and asked specific questions directed at identifying whether the requirements for establishing entitlement to service connection have been met.  Additionally, the Veteran volunteered his medical history in the context of his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcer disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 

in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability which is proximately 
due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury."

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence and Analysis

Service Connection for Gastroesophageal Reflux Disease (GERD)

The Veteran contends his claimed GERD is etiologically related to service or, alternatively, that the disorder is proximately caused or aggravated by his service-connected hypertension.

Service treatment records (STRs) show the Veteran was diagnosed with hypertension in 1984.  In December 1984 the Veteran was treated for viral gastroenteritis.  In March 1986 the Veteran was referred for evaluation of 
atypical indigestion and other symptoms, during which he was noted to be experiencing reflux symptoms; the evaluation was atypical chest pain.  In March 1988 the Veteran complained of nausea and motion sickness associated with the antihypertensive medication Lopressor, and the clinician substituted the medication Atenolol for the previous Lopressor.  However, the Veteran also experienced side effects from Atenolol, and the dosage of that drug was cut in half; the clinician noted the Veteran was doing much better or reduced dosage of Atenolol and that 
the hypertension remained under good control.  A chest X-ray in September 1988 showed non-specific gas bowel pattern in the abdomen but no acute finding.   

Periodic medical examinations were performed during service in May 1979, January 1984, and December 1988; the examination reports are silent in regard to current digestive disorder.  The Veteran had a separation physical examination in January 1992 in which he denied history of frequent indigestion or stomach, liver or intestinal problems.  The abdomen and viscera were noted to be clinically "normal" on examination, and there is no indication in the examination report of GERD or other digestive disorder.

The Veteran was discharged from service in February 1992.

The Veteran had a VA general medical examination in May 1992 during which he made no complaint of digestive problems, and the examination report is silent in regard to any observed digestive disorder.

The Veteran was referred to Southwest Gastroenterology Associates (SWGA) 
in March 2003 for evaluation of symptoms of GERD.  The clinician noted the Veteran's symptoms began 4-5 years before (i.e., approximately 1998-1999) but had worsened significantly during the past 18 months.  The clinician's impression was symptoms of GERD, fairly well controlled with medication.  The Veteran was referred for esophagogastroduodenoscopy (EGD).  The clinician noted the Veteran to have medical history of hypertension, among other problems, and to be taking hypertensive medications, but the report is silent in regard to any suspected relationship between the hypertension/medications and the current GERD.

The Veteran underwent an EGD and biopsy by Presbyterian Healthcare Services in April 2003, performed due to complaint of symptoms of GERD and pain in the gastric area.  The clinical impression was esophagitis, hiatal hernia and gastritis.
  
In a May 2003 follow-up, a physician from SWGA stated the Veteran's endoscopic findings revealed evidence of esophagitis and gastritis with distribution of so-called watermelon stomach, this normally being seen in the setting of chronic liver disease, non-steroidal abuse or connective tissue disease.  The Veteran was noted to take some non-steroidals, but not in excess.  The biopsy also suggested gastritis of the helicobacter pylori type, although the pathologist did not see helicobacter pylori.

In January 2004 the Veteran presented to Presbyterian Healthcare Services complaining of recent significant reflux; he was noted to have a history of GERD and to be on various medications that can precipitate reflux.  Physical examination by the same provider in March 2004 showed current impression of GERD.  He was treated intermittently thereafter for GERD, irritable bowel syndrome (IBS), nausea, vomiting and abdominal pain.

Treatment notes from Dr. Frederick Fiber, an ear-nose-throat (ENT) specialist, show the Veteran presented in February 2004 complaining of respiratory symptoms but also reported history of acid reflux disease and hiatal hernia.  Dr. Fiber performed a laryngoscopy, which revealed a significant hyperplasia characteristic of GERD.  Dr. Fiber's impression in relevant part was chronic GERD, GERD-related laryngitis and chronic cough secondary to GERD.  
 
The Veteran had a VA digestive disorders examination in July 2009.  The examination report is silent in regard to any complaint of reflux or any observation of reflux.  The only digestive disorder noted on examination was hemorrhoids.

The August 2009 rating decision on appeal denied service connection for GERD based on a determination that there was no evidence of record to associate his currently-diagnosed GERD with service.

The Veteran had an upper endoscopy at Presbyterian Hospital in December 2009 in which he was noted to have a long history of esophageal reflux and continued periods of breakthrough heartburn.  The clinical impression was gastric polyp and esophageal reflux controlled with medication, without evidence of esophagitis or Barrett's esophagus.

In his substantive appeal, received in January 2010, the Veteran asserted a belief that GERD might be residual to a motor vehicle accident (MVA) in service because reflux symptoms became manifested after that accident.  He also expressed a belief that heartburn symptoms may be due to beta blockers, which he was taking for control of hypertension.

The Veteran testified before the Board in July 2010 that he believed his claimed GERD was not directly related to service, but rather to the medications he takes for his service-connected hypertension.  He specifically cited Tenormin, also known as Atenolol, and Maxzide.   He stated he began taking beta-blockers during service and had continued taking them thereafter for control of hypertension.  The Veteran was not informed at the time of an associated risk of GERD, but he has conducted internet research and has found articles associating a causal effect between beta-blockers and GERD.  The Veteran has never asked a physician whether there is a causal relationship in his specific case, because his GERD is currently under reasonably good control.   The Veteran also stated he has a family history of hypertension (father, mother, brother and sister) but none of his other family members had complained to him of also having GERD.   

In conjunction with his Travel Board hearing the Veteran submitted internet articles entitled Heartburn/GERD Guide and Gastroesophageal Reflux Disease.  Both articles state that GERD can be associated with a number of risk factors, and that one such risk factor is the use of beta-blockers for hypertension.

The Veteran had a VA medical examination in April 2011, performed by a physician who reviewed the claims file.  The examiner noted the Veteran had reflux symptoms in service in 1986, in conjunction with chest pain, but those symptoms must have resolved as the Veteran thereafter denied stomach/intestinal problems 
at his retirement physical.  The Veteran complained of nausea, motion sickness, malaise and fatigue associated with beta blockers, but these are not symptoms of GERD, whose hallmark is heartburn.  GERD was apparently manifested in 2000, when the Veteran had a barium swallow that showed reflux and follow-up endoscopy confirmed GERD.  The disorder was currently essentially controlled with medication.  The examiner performed a clinical examination and noted observations in detail and diagnosed current GERD.

The examiner stated an opinion that GERD is not related to service; it was apparently considered during service as a cause for the complaint of chest pain, 
but appears to have resolved.  GERD is also not related to the service-connected hypertension, as GERD is a problem with weakness of the lower esophageal valve, not arterial pressure.  It is also less likely than not that GERD is worsened by the Veteran's hypertensive drugs.  The examiner stated as rationale that beta-blockers could have a theoretical effect, but this is very rare.  The examiner noted it is far more likely that this Veteran's morbid obesity had affected his GERD, since obese people have a risk of GERD that is 2.5 times higher than normal weight people, and the Veteran is shown to have gained more than 30 pounds since discharge from service.

Review of the evidence above shows the Veteran has been competently diagnosed with GERD.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also a link between the disability and his military service or service-connected disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, the only opinion specific to the Veteran's case is the VA examination report cited above, which shows the Veteran's current GERD did not likely become manifest during service and is not likely related to service or the service-connected hypertension, to include hypertensive medications.  The Board finds at the outset that the VA examiner was demonstrably informed of the factual predicate, and 
that she provided a fully-articulated opinion supported by reasoned analysis.  Accordingly, the VA examination report is probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board acknowledges the medical articles submitted by the Veteran, which show hypertensive medication to be a risk factor in GERD.  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The opinion of the VA examiner showed that in the Veteran's specific case, GERD is not related to or worsened by hypertensive medication but rather to a different risk factor.  As the VA examiner's opinion is specific to the facts of this case and was provided following examination of the Veteran and review of the claims file, the Board accords the examiner's opinion significantly greater probative weight than treatise information that is general in nature.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that a medical article or treatise can provide important support when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion).  

Accordingly, the etiology of GERD in the case of a specific person - in this case, the Veteran - is a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board has carefully considered the lay evidence offered in the form of testimony before the Board, correspondence to VA and the Veteran's statements to various medical providers and examiners.  To the extent the Veteran and his wife contend that his current GERD is related to service or service-connected hypertension, there is no indication that they possess any medical or specialized knowledge such that they are qualified to render a medical diagnosis of GERD or to determine its etiology.  Indeed, the treatise information submitted shows that there are numerous risk factors for GERD.  Thus, the Veteran's and his wife's opinions on the diagnosis and etiology of GERD are not competent medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether any symptoms he experienced in service or following service are in any way related to his current GERD requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only medical opinion addressing the relationship between the Veteran's GERD and service or service-connected hypertension is from the VA examiner, and is against the claim.  The Board finds the opinion of the VA examiner to be significantly more probative than the lay assertions.  

In sum, based on the evidence and analysis above, the Board concludes that the most probative evidence is against a finding that the Veteran's GERD is related 
to service or was caused or aggravated by service-connected hypertension.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for Allergic Rhinitis

The Veteran contends that his claimed allergic rhinitis became manifest during service and has been present since discharge from service.

STRs show the Veteran was treated in November 1971 for sore throat, earache and non-productive cough; the clinical impression was viral infection.  The Veteran was treated in December 1971 for low-grade fever with cough and malaise that was eventually determined to be due to exudative pharyngitis; he was placed on temporary profile for diagnosed probable streptococcal pharyngitis and upper respiratory infection (URI).  In September 1973 the Veteran's tonsils were removed due to recurrent tonsillitis.  The Veteran was treated for a viral URI in March 1979.  In December 1979 he complained of congestion and cough; his sinuses appeared to be clear and the clinical impression was URI, probably viral.   In January 1980 he complained of flu-like symptoms, which were clinically attributed to a URI with acute pharyngitis.  The Veteran had a sinus X-ray in January 1981 due to complaint of sinus congestion and ears plugging for the past two months, but the X-ray showed no significant abnormalities.  In October 1981, August 1982 and January 1985 he was treated again for URI, and in December 1985 he was treated for bronchitis.  The Veteran was again treated for URI in March 1985, and he was treated for pharyngitis in February 1986.  In April 1986 the Veteran was treated for sore throat and congestion, and the clinical impression again was viral URI or mild bronchitis.  He was again treated for URI in November 1986, November 1987 and January 1988.  The Veteran was treated for flu-like symptoms in June 1988, for "early viral syndrome" in July 1988 and for viral URI in October 1988.  In April 1989 the Veteran was treated for sinusitis manifested by headache and nose bleed.  In October 1989 the Veteran presented complaining of congestion and cough, and in January 1990 he was treated for early URI.  

Periodic medical examinations were performed during service in May 1979, January 1984, and December 1988 in which the sinuses were "normal" on examination.  The Veteran had a separation physical examination in January 1992 in which he endorsed a history of sinusitis and responded "don't know" regarding history of hay fever, and the sinuses were again noted to be clinically "normal" on examination.  

During service, the only allergy noted in the Veteran's service treatment and dental records was to "Whitfield cream," which is a topical ointment for treatment of skin rash.  There is no indication of an actual or suspected respiratory allergy. 

The Veteran was discharged from service in February 1992.

The Veteran had a VA general medical examination in May 1992 during which he made no complaint of sinus or respiratory problems, and the examination report is silent in regard to any observed disorder of the lungs, mouth, nose, ears or sinuses.

In January 2004 the Veteran presented to Presbyterian Healthcare Services complaining of coughing, congestion and malaise.  He was noted to have allergic reactivity to dog dander, dust mites and a few grasses.  Examination showed a dry cough and postnasal drip.  Physical examination by the same provider in March 2004 showed current impression of cough and allergic rhinitis.  He was treated intermittently thereafter for nasal obstruction, cough, bronchitis and allergic rhinitis.

Treatment notes from Dr. Fiber, an ENT specialist, show the Veteran presented in February 2004 complaining of recurrent cough, recurrent nasal congestion and sneezing and intermittent spells of coughing and choking. Dr. Fiber performed a diagnostic laryngoscopy and noted observations in detail.  Dr. Fiber's impression in relevant part was rhinitis and questionable sinusitis, chronic cough secondary to GERD, mild dysphonia and deviated nasal septum.  The Veteran received regular treatment by Dr. Fiber through October 2009; these treatment notes essentially show a relationship between the Veteran's throat soreness/laryngitis and GERD but are silent in regard to the etiology of rhinitis or sinusitis. 

The August 2009 rating decision on appeal denied service connection for seasonal allergic rhinitis based on a determination that there was no evidence of record to associate his currently-diagnosed disorder with service.

The Veteran submitted a letter in October 2009 asserting that he began having 
sinus issues in service during the period 1980-1984.  Subsequent diagnosis of hypertension further restricted the medications the Veteran could take for his blood pressure, and he continued to have these symptoms for the rest of his active service.  After service he continued to have sinus symptoms, and reported the medications he took for his service-connected hypertension limited the treatment options for sinus symptoms.

In his substantive appeal, received in January 2010, the Veteran asserted he had been treated extensively in service for sinus problems, but nothing had helped.  After being diagnosed with hypertension in 1984 the Veteran ceased taking antihistamines for relief of sinus symptoms, since such medications were associated with elevated blood pressure.  

The Veteran testified before the Board in July 2010 that he had only normal colds and not much trouble until 1980, when he developed vertigo.  He thereafter developed persistent colds and earaches.  He was treated unsuccessfully with antihistamines during the period 1980-1984, and from 1984 he was precluded from any further use of antihistamines due to his service-connected hypertension.  The Veteran essentially asserted he has had the same sinus problems on a continuous basis since service.  

The Veteran had a VA medical examination in April 2011, performed by a physician who reviewed the claims file.  The examiner noted the Veteran had been treated in service for URIs but had not been diagnosed during service with allergic rhinitis.  The examiner stated that by count the Veteran was treated for URI 10 times since 1979, but this was normal since most adults have several episodes of URI per year.  The Veteran was told during service to return if symptoms did not improve, but he did not do so, which is not consistent with his current report of perennial symptoms.  The Veteran was also seen on several occasions during service at the ENT clinic for complaint of fullness in the ears, but the ENT clinic did not diagnose allergic rhinitis.  

The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed current allergic rhinitis, but stated the disorder is not related to service since it was not diagnosed during service.  In an addendum opinion, issued in May 2012, the examiner stated she was unclear as to what was being asked, as her examination report in April 2011 had stated the Veteran's allergic rhinitis is not related to service and the reasons why.  As regards "nature and etiology," allergic rhinitis is related to allergies, and the Veteran's course was described in the April 2011 examination template.

Review of the evidence above shows the Veteran had been diagnosed with allergic rhinitis.  Accordingly, the first element of service connection is met.  However, to establish service connection, there must be a link between the current disability and service. 

The Veteran is shown by STRs to have been treated on numerous occasions during service for respiratory complaints, but at no time was he diagnosed during service with allergic rhinitis, and no respiratory allergy was identified during service.  Despite the Veteran's multiple episodes of acute respiratory complaints during service, most of which were characterized as URIs, he was not diagnosed with rhinitis, as demonstrated by the medical examinations during service to include the discharge examination.

The Veteran asserts he had symptoms during service and continuously since service that approximate his diagnosed allergic rhinitis, but evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Moreover, such assertions are inconsistent with his denial of such symptoms on his separation Report of Medical History.  In this regard, although he responded affirmatively for a history of sinusitis, it was clarified that such occurred in 1980, was successfully treated with antihistamines and there were currently no complaints and no symptoms.  Further, he did not claim rhinitis on his initial application filed in 
1992 and had no complaints consistent with rhinitis on his initial VA examination in 1992.  Accordingly, the Board finds the Veteran's account of continuous symptoms is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility). 

The VA examiner has provided competent medical opinion that the Veteran's allergic rhinitis is not related to service.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  There is no other medical opinion of record.  While the Veteran is competent to report symptoms during and after service, but he is not competent to state an opinion regarding a complex medical question such as whether his current disorder is etiologically related to his symptoms in service.  Jandreau, 492 F.3d 1372; 

In sum, based on the evidence and analysis above the Board concludes the most probative evidence is against a finding that the Veteran's allergic rhinitis is related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Service connection for GERD is denied.

Service connection for allergic rhinitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


